Smith, Judge.
From the action taken by the trial court (it attempted to set aside its order of revocation after this court had jurisdiction on appeal) and the action of the district attorney (he did not file a brief but filed a motion to dismiss the appeal as moot because of the trial court’s action, described above), obviously both thought that the trial court was in error and that the evidence did not authorize a revocationof appellant’s probation. Accordingly, we reverse.

Judgment reversed.


Deen, P. J., and Banke, J., concur.